Citation Nr: 9901163	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2. Entitlement to service connection for a chronic ear 
infection.  

3. Entitlement to service connection for a psychiatric 
disorder, including dysthymia and posttraumatic stress 
disorder (PTSD).  

4. Entitlement to service connection for nerve agent 
pills.

5. Entitlement to service connection for disabilities 
manifested by fatigue, headache, muscle pain and joint 
pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1972 and from November 1990 to May 1991.  The 
veterans second period of active duty included service in 
the Southwest Asia Theater in support of Operation Desert 
Storm.  He also had many years of inactive duty with the 
United States Army Reserves.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of an April 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A decision dated in November 1997 
denied entitlement to service connection for disabilities 
manifested by fatigue, headaches, muscle pain and joint pain.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has tinnitus, bilateral hearing 
loss, and chronic ear infections that are related to service.  
In addition, it is contended that he has a psychiatric 
disorder, which has been variously diagnosed as dysthymia and 
PTSD, that had its onset during service.  He points out that 
he has had service during two wars, which led to the 
development of his psychiatric illness.  Finally, he contends 
that he has several disabilities that are related to his 
service in the Persian Gulf in support of operation Desert 
Storm.  These disabilities include fatigue, headaches, muscle 
and joint pain, and disabilities related to taking nerve 
agent pills.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for chronic ear infections; disabilities 
associated with nerve agent pills; and disabilities 
manifested by fatigue, including chronic fatigue syndrome, 
headache and muscle and joint pain are not well-grounded, and 
the appeal as to these issues is denied.  It is also the 
decision of the Board that the preponderance of the evidence 
is against the claims for service connection for hearing loss 
and tinnitus, but supports the grant of service connection 
for dysthymia.  


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between currently demonstrated fatigue syndrome and 
service.

2. A chronic disability manifested by headache, muscle and 
joint pain, and nerve agent pills is not currently 
demonstrated.  

3. Preexisting hearing loss did not increase in severity 
during service.  

4. Tinnitus was not manifested during service and has not 
been shown to be related to service.  

5. Dysthymia is shown to be related to service.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by fatigue, headache, muscle and joint pain, 
and nerve agent pills.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a chronic ear 
infection.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3. Hearing loss and tinnitus were neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

4. Dysthymia was incurred as a result of service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

I.  Chronic Ear Infections, Fatigue, Headache,
Muscle and Joint Pain, and Nerve Agent Pills

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal must 
fail and there is no duty on the VA to assist him in the 
development of his claims because such additional development 
would be futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran has claimed service connection for several 
disorders, including a disability manifested by nerve agent 
pills, fatigue, headache, and muscle pain and joint pain.  
It is noted that he served in the Southwest Theater of 
Operations during the Persian Gulf War.  As such, 
consideration must be given under regulations applicable to 
such service.

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) became manifest either during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or to a degree of 10 percent or 
more not later than December 31, 
2001; and 

(ii) by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or 

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War. 

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317.  

There are several important aspects of this regulation.  
First of all, as with any claim for service connection, a 
disability must be manifested.  Review of the evidence of 
record shows that several of the claimed disabilities are not 
manifested.  In this regard, it is noted that the extensive 
evidence of record fails to show a disorder manifested by 
headaches or muscle and joint pain.  The veteran was afforded 
an examination by VA in September 1997.  At that time, 
neurological evaluation found no evidence of any neurological 
disorder, including a disorder manifested by headaches.  
Orthopedic examination found no muscle symptomatology and 
normal examination of the veterans knees.  No evaluations of 
record have found evidence of any disability resulting from 
the taking of nerve agent pills.  As these disabilities 
have not been manifested, the claims are not plausible and 
must be denied. 

The second important aspect of the regulation is that the 
condition may not be attributable to any known cause.  
Regarding the veterans claim for a disability manifested by 
fatigue, it is noted that on examination by VA in February 
1995, one of the diagnoses was fatigue syndrome.  While this 
is a diagnosis of an ill-defined disability, it is, 
nevertheless, a diagnosis.  As such, service connection may 
not be presumed under the referenced regulation applicable to 
service in the Persian Gulf.  O.G.C. Prec. 8-98 (Aug. 3, 
1998).  

While the veterans contentions have primarily centered on 
his service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veterans periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  

Regarding this aspect of the veterans claim, it is noted 
that to be deemed well grounded, a claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  This evidence must include competent 
medical evidence of causality between incidents of service 
and the disability for which he is claiming service 
connection.  Grivois v. Brown, 6 Vet. App. 136 (1994).

Review of the evidence of record fails to show any medical 
opinion that establishes a relationship between the 
development of chronic fatigue syndrome and the veterans 
periods of active duty.  Therefore, service connection for 
chronic fatigue is not warranted.  As noted, a disability 
manifested by headaches or muscle and joint pain, or 
disability resulting from taking nerve agent pills is not 
currently demonstrated.  Where there is no demonstration of 
current disability, a well-grounded claim has not been 
submitted.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, plausible claims have not been 
submitted and the claims must be denied.  

Similarly, the veteran is claiming service connection for 
chronic ear infections.  Review of the medical evidence of 
record fails to show a disability manifested by chronic ear 
infections.  This includes a special ear examination 
performed by VA in February 1995.  At that time, there was no 
evidence of mass or infection in the tympanum or mastoid 
region.  There was no evidence of active ear disease, and no 
evidence of middle or inner ear disease.  While a general 
medical examination, also performed in February 1995, 
rendered a diagnosis of right ear infection, with hearing 
deficits, it was noted that this diagnosis was based upon the 
veterans history.  As such, it may not serve as the 
requisite medical nexus upon which to establish service 
connection.  The Board is not bound to accept medical 
opinions which are based solely on a medical history as 
provided by the veteran.  Swann v. Brown, 5 Vet. App. 229 
(1993), Black v. Brown, 5 Vet. App. 177 (1993), cited in 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

II.  Hearing Loss and Tinnitus

Tinnitus is often associated with sensorineural hearing loss.  
The Board will consider the claim for service connection for 
these disorders at the same time.  

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

On examination for entry upon active duty in December 1969, 
the veteran manifested a level of 30 decibels at 500 Hertz in 
his left ear.  Air conduction levels in the right ear were 
normal.  Service medical records from the veterans first 
period of service do not show any complaint or manifestation 
of hearing loss or tinnitus.  No examination for the 
veterans separation from service is of record.  However, an 
audiometric evaluation performed in December 1977, was 
normal.  

The record shows that the veteran underwent several 
audiometric evaluations that were performed in connection 
with his reserve duty.  In November 1986, the results of 
audiometric testing showed that air conduction threshold 
levels were as follows: 

Hertz
500
1000
2000
3000
4000
6000
8000
Right
15
10
20
20
40
25
25
Left
15
10
20
20
25
35
20

Audiometric evaluations performed in 1987 and 1989 showed 
similar threshold levels.  On examination prior to the 
veterans recall to active duty, performed in October 1990, 
air conduction threshold levels were as follows: 

Hertz
500
1000
2000
3000
4000
6000
Right
5
10
20
35
50
30
Left
0
10
20
25
30
30

On examination for separation from active duty, in April 
1991, air conduction threshold levels were as follows:

Hertz
500
1000
2000
3000
4000
6000
Right
20
15
15
35
40
45
Left
35
5
5
20
10
30

An audiometric evaluation performed in October 1991 showed 
air conduction threshold levels to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right
5
10
20
45
45
30
Left
5
10
20
20
30
30

Service medical records from the veterans period of service 
with the reserves or during his second period of active duty 
show no complaint of tinnitus.  

While the veteran manifested a hearing loss at 500 hertz on 
his examination for entry upon his first period of active 
duty, there is no indication that he had difficulty with 
hearing loss during this period of service and a later 
audiometric study conducted in 1977 showed his hearing to be 
normal.  Thus, there is no evidence of any increase in 
severity of the hearing loss that possibly preexisted the 
veterans first period of active duty and, in fact, no 
indication that he even had a hearing loss that resulted from 
his first period of service.  In 1986, he clearly had a 
hearing loss in both of his ears.  This was consistently 
demonstrated on audiometric testing performed through the 
years, although the frequency findings varied.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(b).

The results of audiometric testing performed before, during 
and after the veterans second period of active duty shows 
that his hearing acuity was essentially unchanged during this 
time.  Some of the findings showed a worsening hearing loss 
and some showed improvement, but there was no chronic 
increase in severity of the hearing loss during service.  As 
there was no increase in the severity of the hearing loss, 
aggravation has not been demonstrated and service connection 
is not warranted.  

The veteran had no complaints of tinnitus until examined by 
VA in February 1995.  This disorder has not been related to 
service, and, while it could be associated with the veterans 
sensorineural hearing loss, that disorder has not been 
service connected.  Under these circumstances, service 
connection for tinnitus is denied.  

III. Psychiatric Disorder

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  The 
claim is rendered plausible by the opinion of the VA examiner 
who examined the veteran in September 1997, who rendered a 
diagnosis of dysthymia since Vietnam.  It is also found that 
the facts relevant to this issue have been properly developed 
and the statutory obligation of the VA to assist the veteran 
in the development of his claim has been satisfied. 
38 U.S.C.A. § 5107(a).  

Review of the veterans service medical records shows no 
complaints of or manifestations of any psychiatric disorder.

Outpatient treatment records, dated from July to December 
1994, show that the veteran was treated at a private facility 
for complaints of depression.  When last evaluated, it was 
noted that the veteran had complaints of a depressed mood, 
irritability, insomnia, decreased energy, and decreased 
concentration over the past year.  The pertinent impression 
was major depression, in partial remission.

The veteran was evaluated by VA in February 1995.  At that 
time, the examination was for the purpose of determining 
whether the veteran had manifestations of PTSD.  It was noted 
that the veteran had been seen on an outpatient basis in 1994 
for depression and anxiety.  It was noted that the veteran 
had served in Vietnam during 1970 where he performed 
helicopter maintenance and acted with the support unit.  The 
veteran stated that he was not involved in combat, but that 
he had constantly witnessed multiple killings.  He complained 
of severe depression.  He stated that he had also served in 
the Persian Gulf, which had brought back memories of Vietnam, 
causing severe anxiety.  The impression was of posttraumatic 
stress disorder. 

An examination was conducted by VA in September 1997.  At 
that time, the examiner indicated that he had reviewed the 
veterans medical records prior to the evaluation.  He noted 
the veterans last examination for compensation purposes, in 
February 1995.  The diagnosis on current examination was 
dysthymia.  The examiner stated that in his opinion some of 
the veterans symptoms would fall under the PTSD diagnosis 
that was given on his last evaluation; however, it was this 
examiners opinion that the veteran has been suffering from 
dysthymia since his service in Vietnam.  

The veteran has claimed service connection for PTSD as the 
result of his service during the Vietnam and Gulf wars.  
While he did have a diagnosis for this disorder in 1995, the 
more recent VA examination of record, as well as the private 
treatment records dated in 1994, showed that the condition is 
more properly diagnosed as dysthymia (depression).  
Nevertheless, service connection may still be established for 
this disorder if it is shown that the condition is related to 
service.  In 1997, the VA examiner rendered an opinion that 
such a relationship exists.  This is sufficient to place the 
evidence in relative equipoise such that service connection 
should be granted.


ORDER

The claims for service connection for chronic ear infections, 
disabilities manifested by fatigue, headaches, or muscle and 
joint pain, and nerve agent pills are denied.  Service 
connection for bilateral hearing loss and tinnitus is denied.  
Service connection for dysthymia is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
